Broyles, C. J.
(After stating the foregoing facts.) The indictment was drawn in substantially the language of the statute, and was not subject to any ground of the demurrer interposed. The indictment charges that the accused was cashier of the bank, that he had charge and control of it, that he accepted a sum of money from a named person on general deposit in the bank when the bank was insolvent and when he (the accused) knew of such insolvency, and that loss and injury thereby resulted to the depositor. If the charges in the indictment are true, the defendant is guilty of the offense charged.

Judgment affirmed.


Luke and Bloodworth, JJ.; concur.